Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “forming a second transistor together with the second region and the third region, forming a storage capacitor together with the first gate electrode and a metal pattern disposed between the first active pattern and the third gate electrode and overlapping the second region” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 2-20 are inherit the above allowable subject matter and are similarly allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US Pub# 2020/0144349), Lee et al. (US Pub# 2019/0341431), Yoon et al. (US Pub # 2016/0233281), Kim et al. (US Pub # 2016/0217733), Lee et al. (US Pub# 2016/0055792), Oh et al. (US Pub# 2017/0117343), Lee et al. (US Pub# 2007/0228411), Kim et al. (US Pub# 2017/0365649), Noh et al. (US Pub# 20180033849), Bake et al. (US Pub# 2019/0131573), Ka et al. (US Pub# 2019/0074344) and Park et al. (US Pub# 20200052056),



Lee 431’ discloses an organic light emitting display device fig. 12), comprising, a first active pattern (different regions of 160) disposed on a substrate (50) and including a first region, a second region, and a third region, a first gate electrode (105_1) disposed on the first active pattern (160), overlapping a portion of the first active pattern, and forming a first transistor (TR1) together with the first region and the second region (portions of 160), a second gate electrode (120) disposed on the first active pattern (160) and forming a second transistor wherein the first and second gate electrodes are disposed on a same layer (190) and an organic light emitting diode (200_1) electrically connected to the first transistor (TR1), the second transistor (TR2), and the storage capacitor (CST).
Yoon discloses an organic light emitting display device (Fig. 7), comprising, a first active pattern (100) disposed on a substrate (50) and including a first region (v), a second region (h), and a third region (g), a first gate electrode (110) disposed on the first active pattern (100), overlapping a portion of the first active pattern (100), and forming a first transistor (TR1) 
Kim discloses an organic light emitting display device (figs. 5-6), comprising, a first active pattern (100) disposed on a substrate (50) and including a first region (p), a second region (D), and a third region (c), a first gate electrode (110) disposed on the first active pattern (100), overlapping a portion of the first active pattern (100), and forming a first transistor (TR1) together with the first region and the second region, a second gate electrode (120) disposed on the first active pattern (100) and forming a second transistor, wherein the first and second gate electrodes are disposed on a same layer (131) and an organic light emitting diode (200,220,230) electrically connected to the first transistor, the second transistor, and the storage capacitor.
Park discloses an organic light emitting display device (fig. 12), comprising, a first active pattern (different portion of 150) disposed on a substrate (110) and including a first region, a second region, and a third region, a first gate electrode (510) disposed on the first active pattern, overlapping a portion of the first active pattern, and forming a first transistor (650) together with the first region and the second region, a second gate electrode ( 540) disposed on the first active pattern and forming a second transistor, wherein the first and second gate electrodes are disposed on a same layer (115) and an organic light emitting diode (200) electrically connected to the first transistor, the second transistor, and the storage capacitor.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896